


Exhibit 10.1


[scotts.jpg]
SEPARATION AGREEMENT
 

AND RELEASE OF ALL CLAIMS


NOTICE: READ BEFORE YOU SIGN!
This agreement contains a RELEASE. We advise that you consult an ATTORNEY





THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between Vincent C. Brockman (“Employee”) and The Scotts
Company LLC (“Company”);


WHEREAS, Employee's last day of employment with Company shall be July 10, 2013
(the “Termination Date”);


WHEREAS, Employee is covered as a Tier 1 Participant under the Company's
Executive Severance Plan, the benefits of which are non-negotiable and only
available upon the Effective Date of this Agreement;


NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:


1.
Severance Benefits. The parties agree that Employee has been separated from
service for a reason they have mutually agreed will be covered by the Company's
Executive Severance Plan (and that receipt of this Agreement shall serve as a
“Notice of Termination” as described therein) and, thus, Employee is entitled to
the benefits available under the Executive Severance Plan (and no other
benefits), and subject to the terms of the Executive Severance Plan and his
Participation Agreement under the Executive Severance Plan, and that he is only
entitled to such benefits upon the Effective Date of this Agreement. The parties
further agree that the Company will pay Employee certain additional compensation
as described in this Agreement. Except as otherwise expressly described herein
(in particular Paragraph 1(E)-(G)), the terms of the Executive Severance Plan
and Employee's Participation Agreement are hereby incorporated by reference and
any inconsistency between the terms of the Executive Severance Plan or the
Participation Agreement and this Agreement will be resolved in favor of the
terms of this Agreement. The Company agrees to provide Employee with the
following (collectively, the “Severance Benefits”):



(A)
Severance Pay equal to Twenty-Four (24) months (the “Severance Period”) of
salary, at Employee's regular monthly base pay as of the Termination Date (the
“Severance Pay”), payable in accordance with standard Company payroll procedures
and Paragraph 2. The Severance Pay shall be subject to withholding and
deductions required by federal, state, and local taxing authorities with each
installment. In the event that Employee accepts re-employment with Scotts during
the Severance Period, Scotts' obligation to continue making severance payments
will cease as of the date re-employment begins.



(B)
In lieu of outplacement services available to Employee as a former executive,
Employee shall be paid, within 15 days of the effective date of this Agreement,
a lump sum of Twenty-four thousand dollars ($24,000), for Employee's use in
searching for employment. This payment will be subject to all applicable taxes
and withholdings.



(C)
Employee shall be eligible to elect COBRA continuation benefits as to medical,
dental and vision insurance benefits, and participation in the Employee
Assistance Program as provided by


1

______
Initials

--------------------------------------------------------------------------------




applicable law. The Company shall pay Employee, as provided in Paragraph 2, an
amount equal to the COBRA premium charged by the Company to terminated employees
minus the premium Employee paid as an active employee for the benefits for which
Employee was enrolled on the Termination Date, all calculated at the rates in
effect at the Termination Date (a “Benefit Payment”). This Benefit Payment will
be paid to Employee each month starting with the month following the Termination
Date up to a maximum of eighteen (18) months. This payment will be subject to
all applicable taxes and withholdings.


(D)
Employee will be paid a Prorated Annual Bonus Award, which is the amount
Employee would have received had Employee remained employed for the entire
fiscal year/performance period, but pro-rated based upon the actual base salary
paid to the Employee during Employee's period of employment during the fiscal
year/performance year through the Termination Date. Subject to Paragraph 2(B),
the Prorated Annual Bonus Award, if any, will be paid no later than December 15,
2013.



(E)
Transition Services and Pay. Employee agrees that from the Termination Date
through September 30, 2013, there may be a need for specific cooperation and
transition assistance from Employee for purposes of ensuring a smooth transition
on all matters (including legal, ethics, compliance, and regulatory matters)
previously under the leadership and direction of Employee. This may include
phone calls, in-person meetings either at Company's facility or off-site, as
well as written communications. All such transition activities will be done at
the direction of Denise Stump, Ivan Smith, David Faure or their designee/s,
mutually agreed upon between Employee and the Company. Employee agrees that
through September 30, 2013, he will make himself reasonably available during
normal business hours to assist with transition of his work and/or knowledge.
Both Employee and Scotts agree that Employee will be working less than 20% of
the average work schedule that he worked during the last 36 months of his
employment with Scotts. Employee agrees with Scotts' conclusion, after an
opportunity to consult with his own tax advisor that the Termination Date will
result in a “separation from service” as defined under section 409A of the
Internal Revenue Code (“Section 409A”), In consideration for these promises, and
the promises otherwise contained in this Agreement, the Company agrees to
provide Employee with a one-time lump sum payment of One Hundred Seventy-Eight
Thousand Dollars ($178,000.00), subject to all applicable taxes and withholdings
(the “Transition Payment”). This Transition Payment will be made within 15 days
of the Effective Date of this Agreement. The parties agree that the compensation
provided for under this Agreement includes any and all compensation for
Employee's reasonable cooperation pursuant to this Paragraph 1(E).



(F)
Relocation Assistance. The Company has agreed to provide an additional one-time
lump sum payment in the amount of Four Hundred Twenty-Five Thousand Dollars
($425,000.00), subject to all applicable taxes and withholdings, for purposes of
facilitating Employee's sale of his current residence in Ohio, relocation to his
prior home state of Florida and other transitional costs (the “Relocation
Payment”). This Relocation Payment will be made within 15 days of the Effective
Date of this Agreement.



(G)
Payment of Legal Fees. The Company shall pay the legal fees incurred by Employee
in connection with his separation from employment and this agreement, in the
amount of $10,000. The Company shall issue this check within 21 days of
receiving both a signed copy of this Agreement and a completed form W-9 from
Marshall and Morrow, LLC (“Employee's Counsel”). Scotts shall issue a Form 1099
to Employee and Employee's Counsel for this amount. Employee shall be
responsible for any tax liability in relation to this payment.



The Severance Benefits described herein (including all payments described in
this Paragraph 1 (A)-(G)) shall be the only amounts paid by or on behalf of
Company, and no interest on this amount shall be paid. Employee acknowledges and
agrees that any outstanding equity awards will be governed by the terms of the
respective award agreements and the Company's Long Term Incentive Plan. Employee
acknowledges and agrees that the benefits described above are the benefits
payable to Employee pursuant to the Executive Severance Plan plus the additional
benefits in Paragraph 1(E)-(G), and that he/she is not entitled

2

______
Initials

--------------------------------------------------------------------------------




to any other benefits under the Executive Severance Plan or any other plan or
agreement. Employee otherwise acknowledges hereby the receipt of all wages and
other compensation or benefits to which Employee is entitled as a result of
Employee's employment with Company through the Termination Date.


The obligation of the Company to make payments under this Agreement shall cease,
and all payments made shall be subject to immediate repayment if Employee
breaches any material provision of this Agreement or any other Agreement
containing post-employment obligations, provided, however, that if the Company
believes that Employee has breached any such provision it shall give written
notice to employee and allow Employee a period of 21 days to cure such breach.
If the breach is cured, then the Company's payment obligations under this
agreement shall continue. Such notice and opportunity to cure shall not apply if
the breach is, in whole or in part, not able to be cured by subsequent acts.


2.
Commencement of Payments; Limitations. This Paragraph 2 governs the payment of
the Severance Pay, the Benefit Payment, and the Prorated Annual Bonus Award
payable under Paragraph 1(D).



(A)
Payment of the Severance Pay and the Benefit Payment shall commence on the first
pay date under the Company's standard payroll procedures that occurs on or after
the first day of the seventh month beginning after Employee's Termination Date
and shall continue until all of the Severance Pay and Benefit payment payable
under Paragraphs 1(A) and 1(C), respectively, have been paid. The first payment
of the Severance pay and the Benefit Payment shall include the amount that would
have been payable in accordance with the Company's standard payroll procedures
during the period beginning on the Termination Date and ending with the date of
the first payment of such amounts if the Termination Date was the Effective
Date.



(B)
This Agreement is intended to comply with Section 409A of the Code (“409A”) or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
to be made under this Agreement upon a termination of employment shall only be
made upon a “separation from service” under Section 409A.



(C)
This Agreement is intended to comply with Section 409A of the Code (“409A”) or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
to be made under this Agreement upon a termination of employment shall only be
made upon a “separation from service” under Section 409A.



(D)
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Employee in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Employee is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.



(E)
To the extent permitted by Section 409A, each payment described in Sections 1
(D), (E), (F) and (G) shall be treated as a separate and distinct payment from
all other payments described herein and each such payment is intended to be
exempt from the requirements of 409A.



3.
Resignation. The parties acknowledge and agree that Employee's separation from
employment will be treated as a resignation. Immediately upon execution of this
Agreement by Employee, Employee acknowledges his resignation of employment with
the Company, the Board of Directors, and any other positions he may hold with
the Company and any of the Company's affiliates. Specifically, Employee's act of
signing this Agreement is an effective tender of his resignation as Secretary
for the Scotts Miracle-Gro


3

______
Initials

--------------------------------------------------------------------------------




Company; an effective resignation from his current position of Executive Vice
President, General Counsel, and Chief Ethics & Compliance Officer; and an
effective resignation from any other offices, directorships, or committee
memberships he may hold with the Company or any of its subsidiaries or
affiliates. Such resignations shall be effective as of the Termination Date.


4.
Release of Claims. Employee, on behalf of Employee and Employee's spouse,
personal representatives, administrators, minor children, heirs, assigns, wards,
agents, and all other persons claiming by or through Employee, does hereby
forever release and discharge Company and its respective officers, directors,
shareholders, agents, employees, affiliates, subsidiaries, divisions,
predecessors, successors, and assigns (the “Released Parties”) from any and all
charges, claims, demands, judgments, causes of action, damages, expenses, costs,
and liabilities of any kind whatsoever. Employee expressly acknowledges that the
claims released by this paragraph include all rights and claims relating to
Employee's employment with Company and the termination thereof, including
without limitation any claims Employee may have under the Age Discrimination in
Employment Act, as amended by the Older Worker Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Worker
Adjustment Retraining and Notification (WARN) Act, Ohio Revised Code Chapter
4112, Family and Medical Leave Act and any other federal, state, or local laws
or regulations governing employment relationships. This release specifically and
without limitation includes a release and waiver of any claims for employment
discrimination, wrongful discharge, breach of contract, or promissory estoppel,
and extends to all claims of every nature and kind, whether known or unknown,
suspected or unsuspected, presently existing or resulting from or attributable
to any act or omission of the Released Parties occurring prior to the execution
of this Agreement. The release contained herein does not apply to any claim or
to rights or claims first arising after the Effective Date of this Agreement, to
any action for breach of this agreement, or any right to indemnification for
acts or omissions done in good faith in the course and scope of Employee's
employment or in the performance of transition services pursuant to any Company
contract of insurance (subject to the terms of such contract), nor does it apply
to any claims for unemployment compensation, workers compensation benefits,
vested benefits under ERISA, or any vested benefit under the Executive
Retirement Plan (subject to the terms and conditions of any awards and such
plan), or any vested benefits under any ERISA qualified retirement, savings,
pension or welfare benefit plan.



With the exception of Employee's covenants contained or referenced in this
Agreement (including obligations referenced in Paragraph 12 regarding
confidentiality, nondisclosure, noncompetition, and nonsolicitation), The
Company hereby releases and waives any legal or equitable claim or cause of
action it may have against Employee or Employee's heirs, executors, or
representatives, relating to Employee's employment with the Company, or
separation from the Company.


5.
Right to Participate in Charge. Nothing in this agreement shall be construed to
mean that Employee may not file a charge with a governmental agency, or
participate in any investigation of a charge conducted by any governmental
agency. Employee nevertheless understands and agrees that because of the waiver
and release, he freely provides by signing this Agreement, he cannot obtain any
monetary relief or recovery from the Released Parties in any proceeding.



6.
Knowing and Voluntary Act. Employee acknowledges and agrees that the release set
forth above is a general release. Employee, having been encouraged to and having
had the opportunity to be advised by counsel, expressly waives all claims for
damages which exist as of this date, but of which Employee does not now know or
suspect to exist, whether through ignorance, oversight, error, negligence, or
otherwise, and which, if known would materially affect Employee's decision to
enter into this Agreement. Employee further agrees that Employee accepts the
Severance Benefits as a complete compromise of matters involving disputed issues
of law and fact and assumes the risk that the facts and law may be other than
Employee believes. Employee further acknowledges and agrees that all the terms
of this Agreement shall be in all respects effective and not subject to
termination or rescission by reason of any such differences in the facts or law,
and that Employee provides this release voluntarily and with full knowledge and
understanding of the terms hereof.



7.
Revocation Period. Employee specifically acknowledges and understands that this
Agreement is intended to release and discharge any claims of Employee under the
Age Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act (OWBPA). Under the OWBPA, Employee has 21


4

______
Initials

--------------------------------------------------------------------------------




calendar days in which to consider this Agreement. However, pursuant to
paragraph 20, below, Employee may sign this Agreement at any time up to and
including 60 days after the Termination Date. Employee will have 7 calendar days
in which to revoke Employee's acceptance after signing this Agreement. This
right to revoke does not include a right to revoke Employee's resignation.
Employee's resignation is irrevocable. To revoke, Employee must deliver written
notice of revocation to Company's Human Resources Department care of Denise
Stump, 14111 Scottslawn Rd., Marysville, Ohio 43041. This Agreement will not be
effective or enforceable unless it is signed in accordance with Paragraph 21 and
is not revoked before the revocation period has expired. The Effective Date is
the day after the last day of the revocation period following Employee's
execution of this Agreement.


8.
Non-disparagement. Employee agrees that Employee will not make any statement to
any third party that Employee could reasonably foresee would cause harm to the
personal or professional reputation of the Released Parties. The Company
warrants and agrees that it will instruct its CEO, Senior Executive Staff, and
Human Resource Executives not make any statement to any third party that he/she
could reasonably foresee would cause harm to the personal or professional
reputation of Employee. If asked about the reason for Employee's departure, both
parties agree that its/his response will be limited to one or more of the
following: (a) Employee has resigned; (b) Employee and the Company have reached
a mutual agreement for Employee's resignation; (c) Employee has made a decision
to explore other opportunities; (d) Employee intends to relocate to his former
home state of Florida; and/or (e) Employee's departure was not related to any
disagreement relating to the Company's operations, policies, practices or
financial reporting."



9.
No Admission of Liability. Neither this Agreement, nor any term contained
herein, may be construed as, or may be used as, an admission on the part of
either party of any fault, wrongdoing, or liability whatsoever.



10.
Survivorship. Should Employee die or become totally disabled following the
Termination Date but before the payments due Employee under Paragraph 1 above
have been made, any remaining payments shall be made to Employee (or Employee's
designated beneficiaries or heirs as applicable).



11.
Return of Property. Employee agrees to return all Company property remaining in
Employee's possession or control, including without limitation any and all
equipment, documents, credit cards, hardware, software, source code, data, keys
or access cards, files, or records on or before the Termination Date, except
that Employee will be permitted to retain the following items for purposes of
performing the Transition Services as described in Paragraph 1(E):
Company-issued iphone. Such item will be returned to the Company by no later
than September 30, 2013.



12.
Confidentiality. Except as required by applicable law, this Agreement is and
shall remain confidential. Employee agrees not to, at any time, disclose the
terms of this Agreement, in whole or in part, including the existence and amount
of the Severance Benefits, to any individual or entity without the prior written
consent of Company or unless required by law. Employee may, however, disclose
the terms of this Agreement to Employee's attorney, tax advisor, and immediate
family, provided that any such persons agree in advance to be bound by this
confidentiality provision. Employee further acknowledges and agrees that any
confidentiality, nondisclosure, noncompetition, and nonsolicitation obligations
to Company under any prior agreement, are not being released hereby and will
specifically survive the termination of Employee's employment and this
Agreement. Employee expressly agrees to keep and maintain Company confidential
information confidential, and not to use or disclose such information, directly
or indirectly, without the prior written consent of Company or unless required
by law. Employee agrees that the provisions of this paragraph are material terms
of this Agreement.



13.
Cooperation with Litigation. Employee will cooperate fully with Company in its
defense of any lawsuit filed over matters that occurred during the tenure of
Employee's employment with Company, and Employee agrees to provide full and
accurate information with respect to same. Further, Employee agrees to make
himself reasonably available by telephone or e-mail for periodic questions as
needed throughout the Severance Period, at times and places that are mutually
agreeable to the parties. Employee further agrees not to assist any party in
maintaining any lawsuit against any of the Released Parties, and will not
provide any information to anyone concerning any of the Released Parties, unless
compelled to do so by valid subpoena or other court order, and in such case only
after first notifying Company sufficiently in advance of


5

______
Initials

--------------------------------------------------------------------------------




such subpoena or court order to reasonably allow Company an opportunity to
object to same. Employee agrees to notify the Company through the Director of
Litigation, David Faure, at 14111 Scottslawn Road, Marysville, Ohio 43041. The
Company will promptly reimburse Employee for any out of pocket expenses
associated with such cooperation, with advanced approval of the Company and upon
receipt of appropriate documentation of same.


14.
Cooperation with Governmental Investigations. Employee will cooperate fully with
Company in any investigation, audit, or inquiry conducted by or on behalf of any
federal, state, or local governmental agencies regarding the Company, including,
but not limited to, providing truthful information to the Company and making
herself/himself available to the Company upon reasonable notice for purposes of
being interviewed or otherwise providing assistance to the Company. Employee
further agrees to notify the Company through the Director of Litigation, David
Faure, at 14111 Scottslawn Road, Marysville, Ohio 43041 should he/she be
contacted by a governmental agency regarding a governmental investigation, audit
or inquiry regarding the Company. The Company will promptly reimburse Employee
for any out of pocket expenses associated with such cooperation, with advanced
approval of the Company and upon receipt of appropriate documentation of same.



15.
Choice of Law and Breach. The validity, construction and interpretation of this
Agreement shall be governed by the laws of the State of Ohio. The prevailing
party in any action for breach of this agreement shall be entitled to all actual
damages proved, plus pre-judgment interest on said amounts at the
then-prevailing federal prime rate plus 4%, and the reasonable attorney's fees
and costs incurred in the action.



16.
Execution in Parts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and all of which shall constitute a
single Agreement.



17.
No Waiver of Terms and Time is of the Essence. Failure to insist upon strict
compliance with any of the terms, covenants, or conditions of this Agreement
shall not be deemed a waiver of any such term, covenant, or condition, nor shall
any failure at any one time or more times be deemed a waiver or relinquishment
at any other time or times of any right under this Agreement. The parties agree
that time is of the essence with respect to all material provisions of this
agreement.



18.
Modifications. No modification or amendment of this Agreement shall be effective
unless the same is in a writing duly executed by all the parties hereto.



19.
Assignment. Company may assign, in whole or in part, its rights and obligations
under this Agreement, and the rights of Company hereunder shall inure to the
benefit of, and the obligations of Company hereunder shall be binding upon, its
successors and assigns. Employee's rights and obligations hereunder may not be
assigned.



20.
Entire Agreement. This Agreement sets forth the entire Agreement between Company
and Employee and supersedes and replaces any and all prior or contemporaneous
representations or agreements, whether oral or written, relating to the subject
matter hereof.



21.
Method of Acceptance. To accept, Employee must sign the Agreement and not
revoke. Once Employee has accepted the Agreement, Employee shall deliver a
signed and dated copy hereof to Denise Stump in Company's Human Resources
Department, 14111 Scottslawn Road, Marysville, Ohio 43041. This Agreement cannot
be accepted until after the Termination Date and will not be effective if signed
by Employee prior to the Termination Date. Employee has 60 days following the
Termination Date to accept this Agreement. Employee's failure to deliver
Agreement in a timely manner or Employee's revocation of the Agreement as
provided in Paragraph 7 will excuse Company from timely payment.



In witness whereof, each of the undersigned, having received all the advice
deemed necessary, and having carefully read and understood this agreement, does
hereby sign and accept this Agreement as of the date set forth below.



6

______
Initials

--------------------------------------------------------------------------------




Date: July 10, 2013
 By: /s/ Vincent C. Brockman
 
Vincent C. Brockman



 
THE SCOTTS COMPANY LLC
 
 
Date: July 10, 2013
 By: /s/ Denise Stump
 
Denise Stump
 
Executive Vice President, Global HR


7

______
Initials